NO.    82-404

                   I N THE    SUPREME COURT OF THE STATE OF MONTANA

                                                      1983




KATHERINE J .      DARRAH,

                                 Plaintiff           and A p p e l l a n t ,

           VS.


MILBANK MUTUAL INSURANCE C O . ,
a foreign corporation,

                                 Defendant and Respondent.




Appeal    from:     D i s t r i c t Court of the Fourth J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County o f Missoula
                    Honorable Jack L. Green, Judge p r e s i d i n g .

Counsel of       Record:

         For Appellant:

             T i p p , Hoven, S k j e l s e t & F r i z z e l l , M i s s o u l a ,   Montana
             Douglas G . S k j e l s e t , M i s s o u l a , Montana

         For Respondent:

             G a r l i n g t o n , Lohn & R o b i n s o n , M i s s o u l a ,   Montana
             P a u l C . Meismer, M i s s o u l a , Montana




                                                Submitted on b r i e f s :        January   7,   1983

                                                                      Decided:    February 3 , 1983




                  -                     ---4

                                                      Clerk
M r . J u s t i c e L . C.      G u l b r a n d s o n d e l i v e r e d t h e O p i n i o n of t h e C o u r t .


       T h i s a p p e a l stems from a summary j u d g m e n t ,                        i n f a v o r of    the
r e s p o n d e n t M i l b a n k M u t u a l I n s u r a n c e Company, d e n y i n g a p p e l l a n t a

$10,000       accidental             death     benefit.           The      District         C o u r t of     the
Fourth        Judicial          District,          Missoula          County,            found     that       the
appellant          had       not       purchased           the     accidental             death      benefit
coverage.
       A p p e l l a n t is t h e widow o f R i c h a r d D . D a r r a h who w a s k i l l e d i n

a n a u t o m o b i l e a c c i d e n t on F e b r u a r y 2 4 , 1 9 7 9 .        A t t h e t i m e of      that
a c c i d e n t t h e d e c e d e n t was t h e h o l d e r o f a n a u t o m o b i l e           insurance
p o l i c y i s s u e d by t h e r e s p o n d e n t .
       P a r t I11 o f d e c e d e n t ' s p o l i c y p r o v i d e s f o r a $ 1 0 , 0 0 0 a c c i d e n -
tal death benefit.                   The r e s p o n d e n t r e f u s e d to pay o n t h e g r o u n d s

t h a t t h i s was a d d i t i o n a l c o v e r a g e and w a s n o t p a i d f o r .            However,
i n o p p o s i t i o n t o t h e p o s i t i o n t a k e n by t h e company t h e r e is a n
a f f i d a v i t i n t h e r e c o r d by Mrs. D a r r a h s t a t i n g t h a t t h e i n s u r a n c e
a g e n t who s o l d them t h e p o l i c y t o l d t h e D a r r a h s t h a t t h e y would

be covered by t h e $10,000 a c c i d e n t a l d e a t h b e n e f i t .
      P a r t I o f the d e c e d e n t ' s p o l i c y also c o n t a i n s a d e a t h b e n e f i t

o f $ 1 , 0 0 0 , which t h e r e s p o n d e n t a d m i t s l i a b i l i t y o n .
      Several         issues          are     raised        on      appeal          by      the    parties:
       1.    Whether           the     trial       court         erred       in     granting         summary

judgment        for      the     respondent           in   light      of     the        evidence      in    the

record ?
       2.    Whether         the      District        Court       erred      by      granting        summary
judgment        thereby         revising         or      disregarding             the    written      policy
without       f r a u d or m u t u a l m i s t a k e b e i n g       shown and w i t h o u t d e t e r -
m i n i n g i n t e n t of t h e p a r t i e s ?
      3.     Whether        i t was e r r o r         to g r a n t summary j u d g m e n t           because
t h e i n s u r a n c e company is e s t o p p e d from d e n y i n g t h e p o l i c y a f f o r d s

t h e d e a t h and d i s a b i l i t y c o v e r a g e when t h e i n s u r e d was h o n e s t l y

l e d t o b e l i e v e t h a t s a i d c o v e r a g e was a f f o r d e d ?
      I n cases i n v o l v i n g summary j u d g m e n t t h e p r e - t r i a l               record must
b e l o o k e d a t t o d e t e r m i n e w h e t h e r t h e r e a r e a n y g e n u i n e i s s u e s of
m a t e r i a l f a c t , 5 6 ( c ) M.R.Civ.P.,             Flemmer v . Ming ( 1 9 8 0 ) , 6 2 1 P.2d
1 0 3 5 , 37 S t . R e p .      1916, because               summary j u d g m e n t          is o n l y p r o p e r
u n d e r R u l e 5 6 ( c ) , M.R.Civ.P.           ,    where t h e r e c o r d d i s c l o s e s no s u c h

i s s u e s e x i s t and       t h e moving p a r t y            is e n t i t l e d    to    judgment          as a
m a t t e r of l a w .       R e a v e s v.    Reinbold           ( 1 9 8 0 ) r 6 1 5 P.2d 8 9 6 , 8 9 8 , 37

St.Rep.       1500,       ( a n d cases c i t e d t h e r e i n ) .            A s t h e purpose           of    the

p r o c e e d i n g is t o d e t e r m i n e w h e t h e r t h e r e a r e a n y m a t e r i a l i s s u e s

of   f a c t involved,           i t s h o u l d be remembered t h a t t h e f o r m a l i s s u e s

p r e s e n t e d b y t h e p l e a d i n g s are n o t c o n t r o l l i n g .           Byrd v.         Bennett

( 1 9 8 1 ) , 6 3 1 P.2d 6 9 5 , 38 S t . R e p .           1083.

       The moving p a r t y i n a summary j u d g m e n t a c t i o n h a s t h e b u r d e n

o f s h o w i n g t h e c o m p l e t e a b s e n c e of m a t e r i a l i s s u e s of f a c t .               Byrd

v.   Bennett        ( 1 9 8 1 ) , 6 3 1 P.2d        a t 696;           Cereck v.        Albertson's             Inc.

(1981)        637 P.2d 509,     511,      38      St.Rep.        1986,       (and        cases     cited

therein);        Rumph v .         Dale E d w a r d s ,        Inc.      ( 1 9 7 9 ) , 6 0 0 P.2d 1 6 3 , 36

St.Rep.      1022.

       I n t h e case a t h a n d , M i l b a n k M u t u a l I n s u r a n c e Company was t h e

moving       party.            They     have       not      met      their      burden        of     showing       a

complete absence of material                            i s s u e s of   fact.         T h i s is e v i d e n c e d

by t h e p r e - t r i a l      record.        The p o l i c y i t s e l f        is n o t c l e a r on t h e

q u e s t i o n o f w h e t h e r t h e d e a t h b e n e f i t i n P a r t I11 i s s u p p l e m e n t a l

coverage           for         which     an        additional            premium         must        be      paid.

       The    premium          notices        in    the      record       are a l s o u n c l e a r         as    to
e x a c t l y what       the    c o v e r a g e s are.         This      is d u e t o t h e          fact       that

these      notices        are p r i n t e d        in     such     a     fashion       that        the    insured

would h a v e t o h a v e k n o w l e d g e o f t h e s y s t e m o f a b b r e v i a t i o n s used

by   the     company t o d e t e r m i n e w h a t               t y p e of     coverage they              had    by

looking a t the notices.                  N o where i n t h i s p r e - t r i a l              record can we

find     t h a t the      i n s u r e d w a s made aware of                   what t h e a b b r e v i a t i o n s

u s e d on t h e premium n o t i c e s m e a n t , n o r a r e t h e y p l a i n i n and o f

themselves.

       The company h a s a l s o i n t r o d u c e d i n t o t h e r e c o r d a c o p y of                        a
document c a l l e d t h e          "Home O f f i c e D a i l y R e p o r t , "           and claims t h a t

i t c l a r i f i e s t h e c o v e r a g e p r o v i d e d to t h e a p p e l l a n t and h e r l a t e
husband.         However,          t h e y f a i l t o show t h a t t h e p l a i n t i f f o r h e r
husband       ever       had      any      contact      with      or    were        aware      of     this

document's           contents.            Further,      plaintiff,           in    her    answers       to
defendant I      s    request         f o r a d m i s s i o n number   t w o and       interrogatory
number t w o ,        s t a t e s t h a t s h e h a s n e v e r had a n y c o n t a c t w i t h        the
"Home O f f i c e D a i l y R e p o r t . "
      Finally,         it s h o u l d be       noted    t h a t a t h i r d d o c u m e n t o n which

the    respondent         relies         in t h i s case,       to prove          l a c k of   material
factual       issues         concerning         what    coverage       was        afforded       to    the
Darrahs,        is     the       "Declarations         Page"     of    the       insurance       policy.
However,       t h i s document           is a b s e n t from t h e      record       and      therefore

c a n n o t be p a r t o f t h e b a s i s f o r t h e D i s t r i c t C o u r t ' s g r a n t i n g o r
o u r u p h o l d i n g t h e summary j u d g m e n t ,      a l t h o u g h i f i t had b e e n p r e -

sent,     it may h a v e b e e n s u f f i c i e n t to s u p p o r t t h e g r a n t i n g o f        the

summary j udgment            .
      Based      on     the      above      facts      and   circumstances,              there      remain

m a t e r i a l i s s u e s of f a c t t o be d e c i d e d i n t h i s c a s e and t h e r e f o r e
t h e D i s t r i c t C o u r t was i n e r r o r i n g r a n t i n g summary j u d g m e n t .         As

t h i s h o l d i n g is d i s p o s i t i v e o f t h i s case, w e need n o t a d d r e s s t h e

o t h e r i s s u e s r a i s e d by t h e p a r t i e s a t t h i s t i m e .
      The summary j u d g m e n t is v a c a t e d and t h e c a s e h s remanded f o r
                                                                              ,/

f u r t h e r proceedings         .

We concur: